

117 S1773 IS: Prescription Drug Pricing Dashboard Act
U.S. Senate
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1773IN THE SENATE OF THE UNITED STATESMay 20, 2021Mr. Casey (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XI of the Social Security Act to establish internet website-based dashboards to allow the public to review information on spending for, and utilization of, prescription drugs and biologicals covered under the Medicare and Medicaid programs.1.Short titleThis Act may be cited as the Prescription Drug Pricing Dashboard Act.2.Prescription drug pricing dashboardsPart A of title XI of the Social Security Act is amended by adding at the end the following new section:1150D.Prescription drug pricing dashboards(a)In generalBeginning not later than January 1, 2022, the Secretary shall establish, and annually update, internet website-based dashboards, through which beneficiaries, clinicians, researchers, and the public can review information on spending for, and utilization of, prescription drugs and biologicals (and related supplies and mechanisms of delivery) covered under each of parts B and D of title XVIII and under a State program under title XIX, including information on trends of such spending and utilization over time.(b)Medicare part B drug and biological dashboard(1)In generalThe dashboard established under subsection (a) for part B of title XVIII shall provide the information described in paragraph (2).(2)Information describedThe information described in this paragraph is the following information with respect to drug or biologicals covered under such part B:(A)The brand name and, if applicable, the generic names of the drug or biological.(B)Consumer-friendly information on the uses and clinical indications of the drug or biological.(C)The manufacturer or labeler of the drug or biological.(D)To the extent feasible, the following information:(i)Average total spending per dosage unit of the drug or biological in the most recent 2 calendar years for which data is available.(ii)The percentage change in average spending on the drug or biological per dosage unit between the most recent calendar year for which data is available and—(I)the preceding calendar year; and(II)the preceding 5 and 10 calendar years.(iii)The annual growth rate in average spending per dosage unit of the drug or biological in the most recent 5 or 10 calendar years for which data is available.(iv)Total spending for the drug or biological for the most recent calendar year for which data is available.(v)The number of beneficiaries receiving the drug or biological in the most recent calendar year for which data is available.(vi)Average spending on the drug per beneficiary for the most recent calendar year for which data is available.(E)The average sales price of the drug or biological (as determined under section 1847A) for the most recent quarter.(F)Consumer-friendly information about the coinsurance amount for the drug or biological for beneficiaries for the most recent quarter. Such information shall not include coinsurance amounts for qualified medicare beneficiaries (as defined in section 1905(p)(1)).(G)For the most recent calendar year for which data is available—(i)the 15 drugs and biologicals with the highest total spending under such part; and(ii)any drug or biological for which the average annual per beneficiary spending exceeds the gross spending for covered part D drugs at which the annual out-of-pocket threshold under section 1860D–2(b)(4)(B) would be met for the year.(H)Other information (not otherwise prohibited in law from being disclosed) that the Secretary determines would provide beneficiaries, clinicians, researchers, and the public with helpful information about drug and biological spending and utilization (including trends of such spending and utilization).(c)Medicare covered part D drug dashboard(1)In generalThe dashboard established under subsection (a) for part D of title XVIII shall provide the information described in paragraph (2).(2)Information describedThe information described in this paragraph is the following information with respect to covered part D drugs under such part D:(A)The information described in subparagraphs (A) through (D) of subsection (b)(2).(B)Information on average annual beneficiary out-of-pocket costs below and above the annual out-of-pocket threshold under section 1860D–2(b)(4)(B) for the current plan year. Such information shall not include out-of-pocket costs for subsidy eligible individuals under section 1860D–14.(C)Information on how to access resources as described in sections 1860D–1(c) and 1851(d).(D)For the most recent calendar year for which data is available—(i)the 15 covered part D drugs with the highest total spending under such part; and(ii)any covered part D drug for which the average annual per beneficiary spending exceeds the gross spending for covered part D drugs at which the annual out-of-pocket threshold under section 1860D–2(b)(4)(B) would be met for the year.(E)Other information (not otherwise prohibited in law from being disclosed) that the Secretary determines would provide beneficiaries, clinicians, researchers, and the public with helpful information about covered part D drug spending and utilization (including trends of such spending and utilization).(d)Medicaid covered outpatient drug dashboard(1)In generalThe dashboard established under subsection (a) for title XIX shall provide the information described in paragraph (2).(2)Information describedThe information described in this paragraph is the following information with respect to covered outpatient drugs under such title:(A)The information described in subparagraphs (A) through (D) of subsection (b)(2).(B)For the most recent calendar year for which data is available, the 15 covered outpatient drugs with the highest total spending under such title.(C)Other information (not otherwise prohibited in law from being disclosed) that the Secretary determines would provide beneficiaries, clinicians, researchers, and the public with helpful information about covered outpatient drug spending and utilization (including trends of such spending and utilization).(e)Data filesThe Secretary shall make available the underlying data for each dashboard established under subsection (a) in a machine-readable format..